On November 21, 1996, it was the sentence and judgment of this Court as follows: 1. The court finds the defendant guilty of Stalking, a Felony, in violation of Section 45-5-220(l)(b), MCA. 2. For the offense of Stalking, a Felony, the defendant shall serve a period of three years at the Montana State Prison in Deer Lodge, Montana. 3. The defendant shall receive credit for six days previously served at the Gallatin County Detention Center as of November 20,1996, and shall receive credit for such additional days that the defendant shall serve at the Gallatin County Detention Center after November 20, 1996, until his transportation to the Montana State Prison by the Gallatin County Sheriff. 4. The court’s reasons for this Sentence and Judgment are contained in a separate document filed in the court file. 5. If the defendant is released from confinement in the State Prison prior to the end of the full three years, the court recommends that the Corrections Department impose conditions as stated in the November 21, 1996 judgment.
On May 9,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Gary Balaz, Deputy County Attorney of Gallatin County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed. After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to read as follows:
The defendant shall be sentenced to Montana State Prison for a term of five 5 years with two (2) years suspended. Defendant is ineligible for parole until he has success*54fully completed the Anger Management and Alcohol and Drug Abuse Treatment Programs available at Montana State Prison.
DATED this 13th day of June, 1997.
Reasons for the amendment are because the defendant needs to complete the Anger Management and Drug/Alcohol Treatment programs before he is released from prison. The State does need control of the defendant once he is released from prison because of the defendant’s prior criminal record and his propensity to blame the victim.
Done in open Court this 9th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Roman McCarthy for representing himself in this matter and also Gary Balaz, Deputy County Attorney from Gallatin County, for representing the State.